SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2013 Commission File Number 1-15194 COMPANHIA DE BEBIDAS DAS AMÉRICAS-AMBEV (Exact name of registrant as specified in its charter) American Beverage Company-AMBEV (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 4 th Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X (A free translation of the original in Portuguese) Companhia de Bebidas das Américas - AmBev Interim Consolidated Financial Statements as at September 30, 2013 and Report on Review of Consolidated Interim Accounting Informaiton (A free translation of the original in Portuguese) Report on Review of Consolidated Interim Accounting Information To the Board of Directors and Shareholders Companhia de Bebidas das Américas – AmBev Introduction We have reviewed the accompanying consolidated interim accounting information of Companhia de Bebidas das Américas – AmBev, included in the Quarterly Information Form ( ITR) for the quarter ended September 30, 2013, comprising the interim consolidated balance sheet at that date and the interim consolidated income statements, interim consolidated statements of comprehensive income for the quarter and nine-month periods then ended, and the interim consolidated statements of changes in equity and cash flows for the nine-month period then ended, and a summary of significant accounting policies and other explanatory information. Management is responsible for the preparation of the consolidated interim accounting information in accordance with the accounting standard CPC 21, Interim Financial Reporting, of the Brazilian Accounting Pronouncements Committee (CPC) and International Accounting Standard (IAS) 34 - Interim Financial Reporting issued by the International Accounting Standards Board (IASB). Our responsibility is to express a conclusion on this consolidated interim accounting information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Reviews of Interim Financial Information (NBC TR 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity and ISRE 2410 – Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with Brazilian and International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the interim information Based on our review, nothing has come to our attention that causes us to believe that the accompanying consolidated interim accounting information included in the quarterly information referred to above has not been prepared, in all material respects, in accordance with CPC 21 and IAS 34, applicable to the preparation of the consolidated interim accounting information. (A free translation of the original in Portuguese) Other matters Statement of value added We have also reviewed the interim consolidated value added statements for the nine-month period ended September 30, 2013, considered to be supplementary information under IFRS which does not require the presentation of the statement of value added. This statement has been submitted to the same review procedures described above and, based on our review, nothing has come to our attention that causes us to believe that they have not been prepared, in all material respects, in a manner consistent with the consolidated interim accounting information taken as a whole. São Paulo, October 30, . PricewaterhouseCoopers Auditores Independentes CRC 2SP000160/O-5 Eduardo Rogatto Luque Contador CRC 1SP166259/O-4 INTERIM CONSOLIDATED FINANCIAL STATEMENTS Interim Consolidated Balance Sheets As of September 30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Assets Note 09/30/2013 12/31/2012 Current assets Cash and cash equivalents 4,787,888 8,926,165 Investment securities 4 612,489 476,607 Trade and other receivables 4,300,361 4,268,221 Inventories 5 2,586,540 2,466,341 Taxes receivable 100,313 114,502 Assets held for sale - 4,086 12,387,591 16,255,922 Non-current assets Investment securities 4 242,556 249,379 Trade and other receivables 2,086,933 1,855,013 Deferred tax assets 6 1,718,927 1,418,515 Taxes receivable 10,843 12,316 Employee benefits 25,480 25,480 Investments in associates 20,903 24,012 Property, plant and equipment 7 12,226,361 11,412,280 Intangible assets 3,112,278 2,935,396 Goodwill 8 19,921,443 19,971,456 39,365,724 37,903,847 Total assets 51,753,315 54,159,769 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Balance Sheets (continued) As of September 30, 2013 and December 31, 2012 (Expressed in thousands of Brazilian Reais) Equity and Liabilities Note 09/30/2013 12/31/2012 Current liabilities Trade and other payables 8,800,597 13,570,776 Interest-bearing loans and borrowings 9 897,854 837,772 Bank overdrafts 927 123 Income tax and social contribution payable 664,396 972,556 Provisions 10 136,029 137,452 10,499,803 15,518,679 Non-current liabilities Trade and other payables 3,412,771 3,063,989 Interest-bearing loans and borrowings 9 2,101,849 2,305,957 Deferred tax liabilities 6 1,254,695 1,048,343 Provisions 10 452,120 518,076 Employee benefits 1,874,796 1,780,908 9,096,231 8,717,273 Total liabilities 19,596,034 24,235,952 Equity 11 Share capital 12,742,017 12,187,349 Reserves 14,408,047 16,676,395 Retained earnings 3,955,595 - Equity attributable to equity holders of Ambev 31,105,659 28,863,744 Non-controlling interests 1,051,622 1,060,073 Total equity and liabilities 51,753,315 54,159,769 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Income Statements For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net sales 13 23,738,542 22,097,139 8,462,603 8,036,022 Cost of sales Gross profit 15,707,243 14,863,319 5,646,397 5,414,562 Sales and marketing expenses Administrative expenses Other operating income/(expenses) 14 1,002,557 560,334 394,300 251,857 Income from operations before special items 9,530,986 8,856,340 3,683,586 3,326,336 Special items Income from operations 9,517,811 8,819,930 3,676,656 3,316,700 Finance cost 16 Finance income 16 470,941 515,555 184,357 183,866 Net finance cost Share of results of associates 5,677 91 3,892 32 Income before income tax 8,518,500 8,184,709 3,184,406 2,949,887 Income tax expense 17 Net income 6,635,255 6,765,263 2,335,474 2,501,702 Attributable to: Equity holders of Ambev 6,506,226 6,695,004 2,280,255 2,476,892 Non-controlling interests 129,029 70,259 55,219 24,810 Basic earnings per share – preferred 2.19 2.26 0.72 0.84 Diluted earnings per share– preferred 2.18 2.25 0.71 0.83 Basic earnings per share – common 1.99 2.05 0.65 0.76 Diluted earnings per share– common 1.98 2.04 0.65 0.76 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Comprehensive Income For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month year ended: 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net income 6,635,255 6,765,263 2,335,474 2,501,702 Exchange differences on translation of foreign operations (gains/ (losses)) 100,638 212,614 Actuarial gains and (losses) 8,673 1,347 Change in adjustment international standards - 92,660 - 31,942 Cash flow hedges - gains / (losses) Recognized in Equity (cash flow hedge) 64,756 463,806 99,719 Removed from Equity and included in profit or loss Deferred income tax variance in Equity and other changes 35,089 37,391 6,034 Total cash flow hedges 148,102 81,126 Net income (loss) recognized directly in Equity 74,205 389,188 Total comprehensive income 6,709,460 7,154,451 2,236,178 2,267,325 Attributable to: Equity holders of Ambev 6,541,933 6,975,430 2,175,224 2,304,085 Non-controlling interest 167,527 179,021 60,954 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Statements of Changes in Equity (Expressed in thousands of Brazilian Reais) Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2013 12,187,349 6,749,812 13,254,995 - 28,863,744 1,060,073 29,923,817 Effects of changes in accounting standards - - - 253,516 - - - At January 1, 2013 adjusted 12,187,349 6,749,812 13,254,995 28,863,744 1,060,073 29,923,817 Net income - - - 6,506,226 - 6,506,226 129,029 6,635,255 Other comprehensive income Translation reserves - gains / (losses) - 64,268 64,268 36,370 100,638 Cash flow hedges - gains / (losses) - 2,141 Actuarial gain / (losses) - 8,686 8,686 8,673 Total Comprehensive income - - - 6,506,226 35,707 6,541,933 167,527 6,709,460 Shares issued 554,668 - - - 181,264 - 181,264 Put option to acquire interest in a subsidiary - Gains/(losses) of non-controlling interest´s share - Dividends - - - Interest on shareholder's equity - Share-based payment - 113,526 - - - 113,526 - 113,526 Reserves destination: Fiscal incentive - Investments reserve - Additional dividends - Treasury shares - At September 30, 2013 12,742,017 6,459,017 11,400,985 3,955,595 31,105,659 1,051,622 32,157,281 The accompanying notes are an integral part of the interim consolidated financial statements. Attributable to equity holders of Ambev Capital Capital reserves Net income reserve Retained earnings Comprehensive Income Total Non-controlling interest Total equity At January 1, 2012 8,303,936 7,030,058 12,581,184 - 25,611,320 217,525 25,828,845 Effects of changes in accounting standards - - - 117,409 - - - At January 1, 2012 adjusted 8,303,936 7,030,058 12,581,184 25,611,320 217,525 25,828,845 Net income - - - 6,695,004 - 6,695,004 70,259 6,765,263 Other comprehensive income Change in adjustment international standards - 92,660 92,660 - 92,660 Translation reserves - gains / (losses) - 103,428 103,428 109,186 212,614 Cash flow hedges - gains / (losses) - 148,628 148,628 148,102 Actuarial gain / (losses) - 102 Total Comprehensive income - - - 6,695,004 280,426 6,975,430 179,021 7,154,451 Shares issued 3,873,026 - - 199,703 - 199,703 Put option to acquire interest in a subsidiary - Gains/(losses) of non-controlling interest´s share - 163,918 163,918 860,290 1,024,208 Dividends - - - Interest on shareholder's equity - Share-based payment - 95,246 - - - 95,246 - 95,246 Treasury shares - Others - - - 14,968 - 14,968 - 14,968 At September 30, 2012 12,176,962 6,722,355 8,607,916 3,708,950 27,495,803 1,223,702 28,719,505 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Cash Flow Statements For the nine and three-month period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: Note 09/30/2013 09/30/2012 09/30/2013 09/30/2012 Net income 6,635,255 6,765,263 2,335,474 2,501,702 Depreciation, amortization and impairment 1,485,205 1,268,081 515,724 461,083 Impairment losses on receivables and inventories 107,624 109,340 34,971 40,856 Additions/(reversals) in provisions and employee benefits 126,849 153,883 52,471 47,950 Net finance cost 16 1,004,988 635,312 496,142 366,845 Loss/(gain) on sale of property, plant and equipment and intangible assets (17,135) (3,734) (14,566) (10,988) Equity-settled share-based payment expense 18 120,319 106,004 39,556 42,842 Income tax expense 17 1,883,245 1,419,446 848,932 448,185 Share of result of associates (5,677) (91) (3,892) (32) Other non-cash items included in results (137,923) (151,083) (63,696) (42,516) Cash flow from operating activities before changes in working capital and use of provisions 11,202,750 10,302,421 4,241,116 3,855,927 Decrease/(increase) in trade and other receivables (273,077) (414,774) (214,511) (575,871) Decrease/(increase) in inventories (193,834) (190,239) 95,213 64,401 Increase/(decrease) in trade and other payables (1,745,692) (1,324,621) 567,948 1,021,159 Cash generated from operations 8,990,147 8,372,787 4,689,766 4,365,616 Interest paid (357,039) (318,697) (195,836) (185,831) Interest received 537,811 402,091 351,136 53,838 Dividends received 1,042,331 296,745 847,447 (29,682) Income tax paid (2,343,591) (1,490,546) (445,938) (571,881) Cash flow from operating activities 7,869,659 7,262,380 5,246,575 3,632,060 Proceeds from sale of property, plant and equipment and intangible assets 7 64,779 39,900 37,590 28,067 Acquisition of property, plant and equipment and intangible assets 7 (2,358,088) (1,959,436) (1,057,993) (965,662) Acquisition of subsidiaries, net of cash acquired (245,007) (2,513,051) (75,571) (59,749) Investment in short term debt securities and net proceeds/(acquisition) of debt securities (170,956) (415,574) (135,956) (371,787) Net proceeds/(acquisition) of other assets (1) (16,429) - (3,459) Cash flow from investing activities Capital increase 11 160,344 199,703 - 173,367 Advances for future capital increase - - - (170,485) Proceeds/repurchase of treasury shares (8,920) (20,230) - - Proceeds from borrowings 191,816 1,128,696 (92,479) 479,406 Repayment of borrowings (729,802) (2,907,617) (79,952) (1,588,942) Cash net of finance costs other than interests (998,283) (449,521) (737,737) (306,251) Payment of finance lease liabilities (1,086) (5,027) (329) (921) Dividends (paid) / received (8,067,074) (4,095,096) (2,896,173) (1,237,409) Cash flow from financing activities Net increase/(decrease) in cash and cash equivalents 207,975 Cash and cash equivalents less bank overdrafts at begin of period 8,926,042 8,063,935 4,435,765 4,890,202 Effect of exchange rate fluctuations 153,538 217,530 143,221 31,726 Cash and cash equivalents less bank overdrafts at end of period 4,786,961 4,513,734 4,786,961 4,530,163 The accompanying notes are an integral part of the interim consolidated financial statements. Interim Consolidated Value Added Statements Ninemonth period ended September 30, 2013 and 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: 09/30/2013 09/30/2012 Revenues 36,083,167 34,611,637 Sale of goods, products and services 35,707,207 34,348,336 Other operating income 419,299 336,498 Allowance for/reversal of doubful accounts (43,339) (73,197) Input acquired from third parties Costs of products, goods and services sold (8,676,862) (8,136,229) Materials - energy - third party services - others (4,549,429) (3,918,195) (Loss)/recovery of assets (48,899) (42,969) Gross added value 22,807,977 22,514,244 Retention Depreciation and amortization (1,436,308) (1,217,135) Net added value produced 21,371,669 21,297,109 Value added received in transfer 339,799 389,790 Share of results of associates 5,677 91 Finance income 470,941 515,555 Others (136,819) (125,856) Total added value to be distribute 21,711,468 21,686,899 Distribution of value added 21,711,468 21,686,899 Employees 2,151,079 2,211,074 Direct remuneration 1,726,600 1,775,686 Benefits 166,186 167,437 Government severance indemnity fund for employees 56,533 51,206 Others 201,760 216,745 Taxes, fees and contribution 11,389,196 11,465,416 Federal 5,372,002 5,010,882 State 6,004,319 6,442,384 Municipal 12,875 12,150 Remuneration of third party capital 1,535,938 1,245,146 Interest 1,404,356 1,121,625 Rent 131,582 123,521 Remuneration of own capital 6,635,255 6,765,263 Interest on shareholder's equity 261,128 1,335,278 Dividends 2,035,987 1,533,367 Retained earnings/losses for the period 4,209,111 3,826,359 Non-controlling interest 129,029 70,259 The accompanying notes are an integral part of the interim consolidated financial statements. Notes to the interim consolidated financial statements: 1. Corporate information 2. Statement of compliance 3. Summary of significant accounting policies 4. Investment securities 5. Inventories 6. Deferred income tax and social contribution 7. Property, plant and equipment 8. Goodwill 9. Interest-bearing loans and borrowings 10. Provisions 11. Changes in equity 12. Segment reporting 13. Net Sales 14. Other operating income/(expenses) 15. Special items 16. Finance cost and income 17. Income tax and social contribution 18. Share-based payments 19. Financial instruments and risks 20. Collateral and contractual commitments, advances from customers and other 21. Contingencies 22. Related parties 23. Events after the balance sheet date 1. CORPORATE INFORMATION Companhia de Bebidas das Américas - AmBev (referred to as the “Company” or “Ambev”), headquartered in São Paulo, Brazil; produces and sells beer, draft beer, soft drinks, other non-alcoholic beverages, malt and food in general, either directly or by participating in other Brazilian-domiciled companies and elsewhere in the Americas. The Company has an agreement with PepsiCo International, Inc. (“PepsiCo”) to bottle, sell and distribute Pepsi products in Brazil and in other Latin American countries, including Pepsi Cola, 7Up, Lipton Ice Tea, Gatorade and H2OH!. The Company has a licensing agreement with Anheuser-Busch, Inc., to produce, bottle, sell and distribute Budweiser products in Brazil, Canada, Ecuador, Guatemala, Dominican Republic and Paraguay. The Company produces and distributes Stella Artois products under license to Anheuser-Busch InBev S.A./N.V. (“AB InBev”) in Brazil, Canada, Argentina and other countries and, by means of a license granted to AB InBev, it also distributes Brahma’s product in parts of Europe, Asia and Africa. The Company’s shares are traded on the Brazilian Stock Exchange – BM&FBOVESPA Bolsa de Valores S.A., Mercadorias e Futuros and on the New York Stock Exchange – NYSE, the latter in the form of American Depositary Receipts (“ADRs”). Major corporate events in 2013: The Company announced to the market on December 7, 2012 its proposed corporate restructuring to transition the Company’s current dual stock capital structure (common shares and preferred shares) to a new, single stock capital structure comprised exclusively of voting Common shares. Ambev S.A. will hold all shares of Ambev (the “Stock Swap Merger”). On May 10, 2013, the Fiscal Council approved the proposal of the Board of Directors and recommended that the corporate restructuring proposal be submitted for approval at the Extraordinary General Meeting (“EGM”). On June 17, 2013, as a preliminary step to the corporate restructuring, the parent company AB InBev contributed, through its subsidiaries AmBrew S.A. (“AmBrew”) and Interbrew International BV (“IIBV”), all shares of Ambev to Ambev S.A. (“Contribution Shares”). The Extraordinary General Meeting held on July 30, 2013, approved the following items with regards to the Stock Swap Merger: (i) the Protocol and Justification, dated May 10, 2013, in connection with the Stock Swap Merger; (ii) the Stock Swap Merger, in accordance with the Protocol and Justification, based on the economic value of the Company’s shares, calculated pursuant to their stock exchange trading price on April 26, 2013, it being noted that, as a result of the Stock Swap Merger, the Company’s shareholders received five Ambev S.A. Common shares for each Company Common or Preferred share exchanged, and holders of ADRs representing Common or Preferred shares of the Company, received five Ambev S.A. ADRs for each Company ADR exchanged; and (iii) the authorization for the subscription, by Management, of the shares to be issued by Ambev S.A. as a result of the Stock Swap Merger, as well as the execution of all other requirements necessary to implement the Stock Swap Merger. In January 2013 the subsidiary CRBS S.A. (“CRBS”) acquired all the shares of Bemais Distribuidora de Bebidas Ltda., Laguna Distribuidora de Bebidas Ltda., Casa Pinto Ltda. and Poços Beer Distribuidora de Bebidas Ltda, located in the south of the state of Minas Gerais. The total amount paid for these companies was R$98,558 which generated goodwill of R$93,193. The Company is in the process of finalizing the allocation of the purchase price to the individual assets acquired and liabilities assumed in compliance with IFRS 3. Major corporate events between January and September of 2012: On April 13, 2012 the Company and E. León Jimenes S.A. (“ELJ”), which owns 83.5% of Cervecería Nacional Dominicana S.A. (“CND”), entered into an agreement to combine their businesses in the Caribbean area. Upon closingof the transaction, Ambev Brasil Bebidas S.A. (“Ambev Brasil”), a closely-held subsidiary of the Company, became indirectly a shareholder, together with ELJ, of Tenedora CND S.A., a holding company which own the shares of CND and 100% of Ambev Dominicana S.A. (“Ambev Dominicana”), with Ambev Brasil owning an indirect interest in CND. In March 2012, the subsidiary CRBS S.A. acquired Lugano Distribuidora de Bebidas Ltda. (formerly Lambert & Cia. Ltda.), located in the south of Brazil. In January 2012, in connection with the operational and corporate restructuring of the Ambev Group, the following events occurred: (i) capital contribution with the distribution assets of Ambev in its subsidiary CRBS and (ii) the merger of Morena Distribuidora de Bebidas S.A. by CRBS. In January 2012, Arosuco Aromas e Sucos Ltda. (“Arosuco”), which is responsible mainly for the production of concentrates needed in the production of soft drinks, teas and sports drinks, acquired all the shares of Lachaise Aromas e Participações Ltda. (“Lachaise”), whose main corporate purpose is the production of flavorings used in the production of concentrates, thus reducing the need for the Ambev Group to acquire the ingredients from third parties. With the objective of streamlining and simplifying the corporate structure of the Ambev Group, Lachaise was merged into Arosuco. The interim consolidated financial statements were approved by the Board of Directors on October 30, 2013. 2. STATEMENT OF COMPLIANCE The interim consolidated financial statements have been prepared in accordance with IAS 34 - Interim Financial Reporting as issued by the International Accounting Standards Board (“IASB”). The information does not meet all disclosure requirements for the presentation of full annual financial statements and thus should be read in conjunction with the consolidated financial statements prepared in accordance with international financial reporting standards (“IFRS”) for the year ended December 31, 2012. To avoid duplication of disclosures which are included in the annual financial statements, the following notes were not subject to full filling: (a) Summary of significant accounting policies (Note 3); (b) Acquisition and disposals of subsidiaries (Note 5); (c) Payroll and related benefits (Note 9); (d) Additional information on operating expenses by nature (Note 10); (e) Intangible assets (Note 15); (f) Trade and other receivables (Note 19); (g) Cash and cash equivalents (Note 20); (h) Interest-bearing loans and borrowings (Note 22); (i) Employee benefits (Note 23); (j) Trade and other payables (Note 25); (k) Operating leases (Note 28); (l) Contingencies (Note 30); (m) Group Companies (Note 32); (n) Insurance (Note 33). 3. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES There were no significant changes in accounting policies for the interim financial statements as of September 30, 2013, in the calculation methods used in relation to those presented in the financial statements for the year ended December 31, 2012, except for the prospective change in the functional currency of certain non-significant malting operation, in accordance with paragraph 35 of IAS 21 – The Effects of Changes in Foreign Exchange Rates, and for the items described below. Recently issued IFRS IFRSs with effective application for annual periods beginning on January 1, 2013: IFRS 10 Consolidated Financial Statements: Provides a single consolidation model that identifies control as the basis for consolidation for all types of entities. IFRS 11 Joint Arrangements: Replaces the current proportionate consolidation method by the equity method on joint ventures. Joint operations continue to be proportionally consolidated. IFRS 12 Disclosure of Interests in Other Entities: Combines, enhances and replaces the disclosure requirements for subsidiaries, joint arrangements, associates and unconsolidated structured entities. IFRS 13 Fair Value Measurement: Does not establish new requirements for when fair value is required but provides a single source of guidance on how fair value is measured. IAS 19 Employee Benefits (Revised 2011): The amendments, due to the revision, that caused the most significant impacts in the Company’s financial statements include: The profitability of plan assets will no longer be calculated through the concept of expected returns on assets. Expected returns are replaced by recording interest income in profit or loss, which is calculated using the discount rate used to measure the pension obligation. Unvested past service costs can no longer be deferred and recognized over the future vesting period. Instead, all past service costs will be recognized when the Company recognizes related restructuring or termination costs. IAS 19 (Revised 2011) is effective for annual periods beginning on January 1, 2013 and requires retrospective application. Accordingly, the amounts presented in the consolidated financial statements for the year ended December 31, 2012 are restated below in accordance with IAS 19 (Revised 2011), for comparison purposes. Similar to the 2012 version of IAS 19, IAS 19 (Revised 2011) does not specify where in profit of loss an entity should present the net interest on net defined benefit liabilities. As a consequence, the Company has determined that the net interest component would be presented as part of the Company’s net finance cost. This change in presentation is consistent with IAS 1, which permits entities to provide disaggregated information in the performance statements. Had IAS 19 (Revised 2011) been adopted in 2012, the adjusted total pre-tax pension expense is R$139,489 higher than previously reported. The impact is mainly caused by the change in the calculation of returns on assets afore mentioned. Accordingly, if the Company had presented net interest on net defined benefit liabilities separately of its net finance cost, income from operations before special items would be lesser by R$57,480, and net finance costs would be higher by R$82,009. The adjusted figures upon implementation of IAS 19 (Revised 2011) and the previously reported figures are demonstrated below: Interim Consolidated Income Statements For the nine and three -month period ended September 30, 2012 (Expressed in thousands of Brazilian Reais) Nine-month period ended: Three-month period ended: 09/30/2012 09/30/2012 09/30/2012 09/30/2012 Adjusted Reported Adjusted Reported Net sales 22,097,139 22,097,139 8,036,022 8,036,022 Cost of sales (7,233,820) (7,235,069) (2,621,460) (2,621,932) Gross profit 14,863,319 14,862,070 5,414,562 5,414,090 Sales and marketing expenses (5,374,962) (5,371,613) (1,821,871) (1,820,697) Administrative expenses (1,192,351) (1,151,471) (518,212) (504,853) Other operating income/(expenses) 560,334 560,334 251,857 251,857 Income from operations before special items 8,856,340 8,899,320 3,326,336 3,340,397 Special items (36,410) (36,410) (9,636) (9,636) Income from operations 8,819,930 8,862,910 3,316,700 3,330,761 Finance cost (1,150,867) (1,088,143) (550,711) (528,138) Finance income 515,555 515,555 183,866 183,866 Net finance cost Share of results of associates 91 91 32 32 Income before income tax 8,184,709 8,290,413 2,949,887 2,986,521 Income tax expense (1,419,446) (1,432,490) (448,185) (452,877) Net income 6,765,263 6,857,923 2,501,702 2,533,644 Attributable to: Equity holders of Ambev 6,695,004 6,787,664 2,476,892 2,508,834 Non-controlling interests 70,259 70,259 24,810 24,810 Interim Consolidated Balance Sheets As of December 31, 2012 There was no impact on Equity and Liabilities. Except for IAS 19 (Revised 2011), the standards above did not have a significant impact on Ambev’s consolidated financial statements upon initial application. Other Standards, Interpretations and Amendments to Standards The additional mandatory amendments with effective application for the financial year beginning on January 1, 2013 have not been listed because of either their non-applicability to or their immateriality to the Company. 4 . INVESTMENT SECURITIES 09/30/2013 12/31/2012 Current investments Financial asset at fair value through profit or loss-held for trading 612,489 291,183 Equity securities available-for-sale - 185,424 612,489 476,607 Non-current investments Equity securities available-for-sale 173,121 187,943 Debt held-to-maturity 69,435 61,436 242,556 249,379 Financial assets at fair value through profit or loss - held for trading In general, investments in debt securities with original maturities of greater than three months and remaining maturities of less than one year are classified as short-term investments. Investments with maturities beyond one year may be classified as short-term based on their highly liquid nature and because such marketable securities represent the investment of cash that is available for current operations of the Company. Financial assets at fair value through profit or loss are presented in Investments activities as part of changes in working capital in the Cash flow statement. Changes in fair values of financial assets at fair value through profit or loss are recorded as net finance cost in the income statement (Note 16 - Finance cost and income ) . Equity securities available-for-sale Equity securities of R$173,121 (R$187,943 at December 31, 2012), classified as available-for-sale (non-current assets) in the financial statements as of September 30, 2013, refers to the operation on October 20, 2010 pursuant to which Ambev and Cervecería Regional S.A. (“Cervecería Regional”) combined their businesses in Venezuela, whereupon Cervecería Regional assumed an 85% interest and Ambev the remaining 15%, which was recorded at fair value on the purchase date and adjusted by exchange variation, net of reductions in the recoverable amount of the asset. As of September 30, the Company recorded in the income statement an impairment charge of R$30,333 against this investment, mainly as a result of the currency devaluation, registered as other financial cost (Note 16 - Finance cost and income ), which was partially offset by foreign exchange gain in the period. 5. INVENTORIES 09/30/2013 12/31/2012 Finished goods 929,966 697,966 Work in progress 232,130 204,455 Raw material 1,039,394 1,195,153 Consumables 29,817 59,470 Spare parts and other 260,873 248,660 Prepayments 130,746 88,346 Impairment losses (36,386) (27,709) 2,586,540 2,466,341 Losses on inventories recognized in the income statement amounted to R$67,378 as of September 30, 2013 (R$72,456 in September 30, 2012). 6. DEFERRED INCOME TAX AND SOCIAL CONTRIBUTION Deferred taxes for income tax and social contribution taxes are calculated on tax losses, the negative tax basis of social contributions and the temporary differences between the tax bases and the carrying amount in the financial statement of assets and liabilities. The current tax rates in Brazil, used for deferred taxes, are 25% for income tax and 9% for social contribution. For the other regions, the rates used are as follows: HILA-ex (Guatemala and Dominican Republic) from 23% to 31% Latin America - South from 14% to 35% Canada Operational 26% The deferred taxes by type of temporary difference is detailed as follows: 09/30/2013 12/31/2012 Assets Liabilities Net Assets Liabilities Net Trade and other receivables 51,802 - 51,802 37,733 - 37,733 Derivatives 431,417 (4,509) 426,908 294,775 (171) 294,604 Inventories 136,726 (3,563) 133,163 115,053 (609) 114,444 Loss carryforwards 403,519 - 403,519 332,633 - 332,633 Tax credits for corporate restructuring - - - 229,807 - 229,807 Employee benefits 526,085 (686) 525,399 523,724 - 523,724 Property, plant and equipment 26,109 (319,483) (293,374) 27,647 (288,249) (260,602) Intangible assets 6,068 (601,322) (595,254) 5,753 (610,295) (604,542) Goodwill 29,200 - 29,200 29,200 - 29,200 Trade and other payables - (691,382) (691,382) - (413,921) (413,921) Interest-bearing loans and borrowings 331,795 - 331,795 120,068 (4,419) 115,649 Provisions 257,648 (7,193) 250,455 287,908 (6,103) 281,805 Interest on shareholder's equity 92,549 - 92,549 60,424 - 60,424 Partnership profit - (142,326) (142,326) - (291,165) (291,165) Other items - (58,222) (58,222) - (79,621) (79,621) Gross deferred tax assets / (liabilities) 2,292,918 464,232 2,064,725 370,172 Netting by taxable entity (573,991) 573,991 - (646,210) 646,210 - Net deferred tax assets / (liabilities) 1,718,927 464,232 1,418,515 370,172 The Company only offsets the balances of deferred income tax and social contribution assets against liabilities when they are within the same entity and jurisdiction and are expected to be realized in the same period. Tax losses and negative basis of social contribution and temporary deductible differences in Brazil, on which the deferred income tax and social contribution were calculated, have no expiry date. At September 30, 2013 the deferred tax assets related to consolidated tax losses has an expected utilization as follows: 09/30/2013 12/31/2012 2013 130,243 31,090 2014 73,812 79,858 2015 70,155 48,064 Beyond 2016 (i) 129,309 173,621 403,519 332,633 (i) There is no expected realization that exceed the period of 10 years. Part of the tax benefit corresponding to the tax losses from previous periods and temporary differencesof subsidiaries abroad was not recorded as an asset, as Management is unable to conclude with a sufficient degree of certainty that realization is probable. The tax losses carried forward in relation to these unrecognized deferred tax assets are equivalent to R$912,907 at September 30, 2013 (R$1.1 billionat December 31, 2012). The total unrecognized deferred tax assets related to tax losses carried forward in subsidiaries amount to R$228,520 at September 30, 2013 (R$331,151at December 31, 2012) and the expiry term is on average five years. The change in net deferred taxes recorded in the consolidated statement of financial position is detailed as follows: Balance at December 31, 2012 370,172 Recognized in Income statement (101,550) Recognized in Equity 195,610 Balance at September 30, 2013 464,232 7. PROPERTY, PLANT AND EQUIPMENT 09/30/2013 12/31/2012 Land and buildings Plant and equipment Fixtures and fittings Under construction Total Total Acquisition cost Balance at end of previous year 4,488,978 14,139,613 2,825,966 1,601,521 23,056,078 19,818,381 Effect of movements in foreign exchange 29,007 122,884 19,887 (932) 170,846 582,016 Acquisitions through business combinations - - - 2,590 2,590 721,862 Acquisitions 7,450 180,506 47,556 2,029,402 2,264,914 2,971,471 Disposals through the sale of subsidiary - Disposals (10,311) (350,197) (240,181) - (600,689) (941,721) Transfer to other asset categories 542,992 1,116,194 253,914 (1,977,412) (64,312) (97,831) Others 91 219 (158) - 152 1,900 Balance at end 5,058,207 15,209,219 2,906,984 1,655,169 24,829,579 23,056,078 Depreciation and Impairment Balance at end of previous year - Effect of movements in foreign exchange (17,714) (105,190) (13,953) - (136,857) (378,608) Depreciation (111,890) (956,364) (242,417) - (1,310,671) (1,560,812) Impairment losses - (48,840) (59) - (48,899) (56,443) Disposals 10,023 304,874 238,217 - 553,114 855,779 Transfer to other asset categories (7,294) (17,311) 7,603 - (17,002) 46,144 Others - 933 (38) - 895 3,313 Balance at end - Carrying amount: December 31, 2012 2,999,632 5,969,973 841,154 1,601,521 11,412,280 11,412,280 September 30, 2013 3,441,986 6,217,681 911,525 1,655,169 12,226,361 Acquisitions in the period refer substantially to modernization, refurbishment, extension of production lines and construction of new plants in order to increase capacity. Capitalized interest on loans, which is directly attributable to the acquisition and construction of qualifying assets, is mainly recognized on investments in Brazil. The interest capitalization average rate used in 2013 was 6.36% per year (11.29% in 2012). The Company leases plant, equipment, fixtures and fittings, which are accounted for as financial leases. The carrying amount of the leased assets was R$21,377 as of September 30, 2013 (R$47,772 as of December 31, 2012). Contractual commitments to purchase property, plant and equipment amounted toR$195,817 as of September 30, 2013(R$212,668 as of December 31, 2012). 8. GOODWILL 09/30/2013 12/31/2012 Balance at the end of previous period 19,971,456 17,454,019 Movements in the period (50,013) 2,517,437 (i) Balance at the end of period 19,921,443 19,971,456 (i) In 2012, the change refers mainly to the acquisition of CND as already presented in the annual financial statement. The carrying amount of goodwill was allocated to the different cash generating units as follows : Functional Currency 09/30/2013 12/31/2012 LAN: Brazil BRL 687,532 594,262 Dominican Republic DOP 2,310,896 2,484,679 LAS: Argentina ARS 1,186,799 1,227,366 Bolivia BOB 440,694 403,839 Ecuador USD 770 770 Paraguay PYG 358,639 342,207 Peru PEN 44,402 44,479 Uruguay UYU 81,212 83,917 NA: Canada Holding BRL (i) 14,414,448 14,414,448 Canada Operational CAD 396,051 375,489 19,921,443 19,971,456 (i) For acquisitions occurred prior to January 1, 2005, the goodwill was recorded in accordance with the accounting practices adopted in Brazil at that time. Annual impairment testing The cash-generating unit to which the goodwill based on expected future profitability was allocated, is tested annually for impairment, or whenever there is an indication that the cash-generating unit is undervalued, comparing its carrying amount (including goodwill based on expected futures profitability) with the recoverable amount of the unit. As of September 30, 2013 the Company had not observed any indication that a cash-generating unit could be undervalued. The impairment test will be performed during the last quarter of the current year. 9. INTEREST-BEARING LOANS AND BORROWINGS This note provides information about contractual information on the position of loans and financing of the Company. Note 19 - Financial instruments and risks discloses additional information with respect to exposure of the Company to the risks of interest rate and currency. 09/30/2013 12/31/2012 Current liabilities Secured bank loans 151,306 65,170 Unsecured bank loans 729,623 753,819 Other unsecured loans 16,060 17,200 Financial leasing 865 1,583 897,854 837,772 Non-current liabilities Secured bank loans 433,150 243,833 Unsecured bank loans 1,160,141 1,462,331 Debentures and unsecured bond issues 340,306 429,745 Other unsecured loans 148,565 151,493 Financial leasing 19,687 18,555 2,101,849 2,305,957 Contract clauses (covenants) During the period there were no significant changes in contract clauses of loans and borrowings contracted by the Company. As of September 30, 2013 the Company was in compliance with all its contractual obligations for its loans and financings. 10. PROVISIONS Balance as of December 31, 2012 Effect of changes in foreign exchange rates Provisions made Provisions used and reversed Balance as of
